40 U.S. 215 (____)
15 Pet. 215
ANN BUYCK, WIDOW OF DON AUGUSTIN BUYCK, DECEASED, AND THE UNKNOWN HEIRS OF SAID BUYCK, APPELLANTS,
v.
THE UNITED STATES, APPELLEES.
Supreme Court of United States.

*218 The case was argued by Mr. Downing, for the appellant; and by Mr. Gilpin, Attorney General, for the United States.
*220 Mr. Justice WAYNE delivered the opinion of the Court.
Appeal from the Superior Court of East Florida.
The land in controversy in this case is claimed by virtue of an alleged concession or grant, for fifty thousand acres, dated July 29th, 1802.
In the Court below, the claim was adjudged not to be valid.
The evidence offered and read on the trial is,
1. A memorial from Don Augustin Buyck, 22d July, 1802, *221 with an order annexed by Governor White to the engineer commandant, to report; and the report of the engineer.
2. The decree of Governor White as follows: The land which the party solicits is granted to him in manner as he proposes; and with the condition that he shall not cede any part thereof, to any person whatever, without the knowledge and approbation of the government.
3. An assessment, by order of Governor White, dated 30th October, 1802, upon Buyck, and others, for building a bridge. The assessment upon Buyck being thirty dollars, "for himself and his settlers of the fifty thousand acres of land, south;" attached to which is the return of one Bernardo Segui, of the names of the persons assessed; such of them as had paid, others who had not, with Segui's receipt, dated a year after, for thirty dollars, paid by one Robira, as attorney for Buyck, said to be "his proportion of the tax," in consequence of a grant of fifty thousand acres of land, and others which he possesses in this province.
The paper purporting to be a grant was received in evidence, without any certificate, that it was the copy of a grant, from an original in the office in which grants are required to be deposited; without proof of the handwriting of the Governor, or of Pierra, who says a certificate was issued; indeed without any official attestation of authenticity, or proof of any kind that such a paper was ever issued, or on file in the proper office. The same may be said of the other papers. One Fontane certifies that he has translated them correctly from Spanish originals. That is all that is said of them. No proof is given that the originals were to be found in the "office of the archives." It is not alleged that they were lost or destroyed, by any mutilation of the records or other accident. The other proof relied upon to sustain the claim, is Segui's receipt, and the papers in connexion with it, already mentioned. Where that paper came from, the record does not show. The authenticity of the Governor's order, assessing the tax; the signature of the person, signing himself government notary; the appointment of Segui to collect the tax; all rest upon the receipt of Segui for Buyck's assessment, and upon the paper purporting to be a report to the Governor of those who had not paid, and of the sum of money which he had in *222 hand from those who had paid assessments. We do not intend, however, as the attorney for the United States, in the Court below, did not object to the memorial and grant as evidence, though he did so as to the papers connected with the assessments, to allow any formal objection to the proof of a grant to weigh with us in this decision; the opinion of the Court rests upon grounds connected with the merits.
The memorialist asks for the land, first stating that he has a large number of new negroes, and that some white persons, native citizens of the United States of America, wish to join him in the settlement and cultivation of the lands "at Musquito." He prays that his right to the grant may not be denied by the right which others may claim, or pretend to have, on account of former grants to them; because they had suffered a long time to pass without taking any steps to cultivate the lands, and as others are ready to cultivate them; and he promises to carry into effect his settlement by the month of December after the date of his memorial, after which time, if he does not do so, he says it will remain discretionary with the Governor to grant the land to any other person who may ask for it. The Governor replies, the land which the party solicits is granted to him in manner as he proposes, and restrains his alienation of it, without the consent of government. The undertakings of the memorialist were voluntary, and were the inducement held out by him to obtain the grant. None of them were complied with. The forfeiture then of the land results from the conditions not having been performed, which the memorialist himself proposed as the terms upon which he was to hold it, and which were recognised by the Governor as the terms upon which he should have what he asked for. The memorial, report of the engineer, and decree, are all parts of the same instrument, each having a distinct reference to the other. If, therefore, for the purpose of determining the quantity of the land intended to be granted, and where it was granted, we must go out of the decree into the memorial, we must do the like to ascertain the conditions annexed to the grant. Besides, the forfeiture is only in accordance with what the memorialist states had been incurred by others, to whom grants had been made, who had neglected to settle them, and which he says will be his own case, if he does not make his settlement *223 within the time stated in his petition. In this view of the case, then, the grant is without merits; and the judgment of the Court below should be affirmed.
But further, supposing proof of the grant to be made, and that it was free from the conditions, which, not having been complied with, has forfeited it; still it could convey no land, from the want of identity or ascertainable locality.
The memorialist says, wishing to make the settlement and cultivation of the lands at Musquito, he solicits a grant of fifty thousand acres, south and north of said place.
Musquito is an inlet on the eastern coast of the peninsula made by Halifax river, or lagoon, which extends from Musquito bar, northward more than twenty miles, and by the southern, or what is known as Hillsborough lagoon, which extends from Cape Caraverel to Musquito inlet, a distance of forty miles. Both lagoons are navigable for about the same distance by vessels of such draught as can cross the bar. Creeks run into the first from the mainland, and Smyrna is on the western bank of the south lagoon, four or five miles from Musquito bar. Where then shall the land claimed by the appellant be surveyed? Shall it border on the ocean, north and south of the inlet, twenty-five thousand acres on either side to make up the quantity; or on the inner shore of the lagoon in the same way; or shall it be on the mainland, west of the inlet; or on some of the creeks emptying into Halifax river. The description of the grant is, "south and north" of the lands "at Musquito." Musquito is not a designation of a land district fixed and known by the Spanish authorities; nor do we know from any usage the limits of the lands at Musquito. If it be the application of the name of an inlet to lands without and within it; still, how shall boundaries be fixed, within which surveys shall be made, without other specific call than "north and south of lands at Musquito?" The regulations for granting lands in Florida, by the Spanish authorities, required that grants should be made in a certain place, and there were no floating rights of survey out of the place designated in the grant, unless the land granted could not be got there in its entire quantity, and an equivalent was provided for; as in Sibbald's case, reported in 10 and 12 Peters, 313. 488; one of the surveys of which was at Turnbull's swamp, at Musquito.
*224 In all of the decisions of this Court upon grants in Florida, it has gone as far as the most liberal equity can go, in adopting some natural, or artificial point, in the description of the grants, however subordinate or minor they may have been, to give locality to grants. Such was the fact in the leading case upon Florida grants. Arredondo, 6 Peters, 133. So in Percheman's case, 7 Peters, 91. Also in the cases of Fleming and Huertas, 8 Peters, 478, 488. Arredondo's case, in 13 Peters, 133, was upon most indefinite calls. No survey had been made whilst Florida was a province of Spain, nor had the grant been surveyed when the case was brought by appeal to this Court. The Court said, "we do not consider the want of a survey, as interfering with the right of the party to the land granted; it must be taken near as may be as it is described in the petition, where it was asked for, and cannot be taken elsewhere." The Court then declares, if the points indicated in that case for a survey cannot be found, then, that the description was too indefinite for a survey to be made; and that the claimants could take nothing under the concession. And so in this case, the description "south and north of the lands at Musquito," is too indefinite for a survey to be made; for there is nothing in it, which can be aided by relation to something certain. The claimants, then, can take nothing under the concession.
We know from the eighth regulation of Governor White, October 12th, 1803, White's New Rec. 278, that this want of certainty in the description of grants, had been productive of disputes and mistakes. When he declared, that those, for the future, who ask for lands, must indicate a fixed spot; he only re-enforced a neglected law in Florida. Indeed, with a few exceptions, grants in Florida, which have been before this Court, have been particular, in respect to the object from which the survey was to be made.
It is proper for us to remark, that in coming to our conclusion upon this point, we have not been influenced by any of the English common law rules, which make grants void for uncertainty. Such as, for instance, if the king grants land in a peat waste, without ascertaining what part, or the special name of the land, or how bounded, it is void for uncertainty; for there can be no election in that case. Bacon, vol. iv. tit. *225 Grant, 81; and yet, if an individual so grant, it would be good. We apply to the case, the laws, and ordinances of the government under which the claim originated; and that rule which must be of universal application in the construction of grants, which is essential to their validity, that the thing granted should be so described as to be capable of being distinguished from other things of the same kind, or be capable of being ascertained by extraneous testimony.
The decree of the Court below is affirmed.